DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Notice of Response to Applicants Amendment
This action is in response to applicant's amendment received on 11/01/2021. The following is the status of the claims:

Claims 1-12 and 27-35 are pending.
Claims 13-26 are canceled.
Claims 27-35 are new.
Claim 1 has been amended.




Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/30/2021, 10/01/2021 and 10/05/2021 were filed before the mailing date of this Office Action.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is/are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claim 35 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding Claim 35, the recitation of “the manifold” in in line 1 lacks sufficient antecedent basis. For examination purposes the claim is interpreted as --The heat sink of claim 1, further comprising a manifold, wherein the manifold includes a port that communicates with the fluid path--. Alternatively, Applicant may amend the claim to instead depend from claim 34.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-11, 27, 30-31 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Lamb et al. - (US6111749 - previously cited and newly relied upon) as evidenced by Fujiwara et al. - (US2006/0086493 - newly cited), in view of Becker et al. - (US6039114 - previously cited), hereinafter referred to as “Lamb”, “Fujiwara”, and “Becker”, respectively.

Regarding Claim 1, Lamb discloses (Figures 2 & 7) a heat sink (200), the heat sink comprising: 
a number of tiles (520 in Figure 7 and shown as 220 in Figure 2. Here “tile” is interpreted as “a thin, flat or convex slab of hard material” per the definition in https://www.thefreedictionary.com/tile. In the instant case the cold plates 220 in Lamb are shown, see Figure 3, as thin and flat slabs of hard material, i.e. copper, per Lamb’s Column 4, lines 1-3) each having edges (peripheral edges or sides of each cold plate, i.e. such as the sides of each cold plate connected to conduit 230), wherein the tiles have a thermal diffusivity of greater than about 25 mm2/sec (copper has a thermal diffusivity of 108 mm2/s as evidenced by Fujiwara’s Paragraphs 0099 and 0107);
(230. Here “joint” is interpreted as “a place or part at which two or more things are joined” per the definition in thefreedictionary.com/joint. In the instant case, the cold plates 220 are all joined by the conduit 230) flexibly joining the tiles together (per Column 5, lines 5-8) at the edges (as shown in Figure 2); and 
a fluid path (path for coolant flow inside the conduit 230 and plates 520) defined by fluid channels (channels inside each cold plate 520 and inside the conduit 230) disposed within the tiles and the joint (as shown in Figure 7) for communicating a coolant (water, per Column 4, lines 3-4) through the heat sink (as shown in Figure 2). 
Lamb fails to teach wherein the tiles are electrically non-conductive.
However, Becker teaches (Figure 1a) that it is old and well-known for a heat sink (1) to be formed of thermally well-conducting materials which are also electrically insulating such as aluminum nitride, silicon carbide, aluminum oxide, beryllium oxide, silicon oxide and diamond for the purpose of providing the heat sink with a high electrical insulating capability (Column 5, lines 5-12). A skilled artisan would have recognized that forming the heat sink of electrically insulating materials out of which at least aluminum nitride, beryllium oxide and diamond also possess thermal diffusivities greater than about 25 mm2/sec would allow for direct attachment of the heat sink to the electronic component without the need to employ further dielectric material layers between the heat sink and the electronic component, ultimately simplifying the assembly.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Lamb, by forming the 
The recitation of: “for use in induction welding” is considered to be a statement of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case, Fletcher discloses every single structural element as claimed therefore Fletcher is capable of being used in the manner claimed.
Regarding Claims 2-3, Lamb as modified teaches the heat sink of claim 1 and further teaches wherein the tiles comprise Aluminum nitride as to claim 2 (as set forth in claim 1 above) and Beryllium Oxide as to claim 3 (as set forth in claim 1 above).
Regarding Claim 4, Lamb as modified teaches the heat sink of claim 1 and further teaches (Lamb’s Figure 2) wherein the tiles are arranged in a single layer (as shown in Lamb’s Figure 2).
Regarding Claim 5, Lamb as modified teaches the heat sink of claim 1 and further teaches (Lamb’s Figure 2) wherein the tiles define a gap (spacing between the cold plates in Lamb) therebetween and the joint is disposed within the gap (as shown in Lamb’s Figure 2 where the conduits 230 are disposed in such gaps).
Regarding Claim 10, Lamb as modified teaches the heat sink of claim 1 and further teaches wherein the tiles have a thermal conductivity of greater than about 75 W/mK (inherent of aluminum nitride, beryllium oxide and diamond as set forth in claim 1 above).
Regarding Claim 11, Lamb as modified teaches the heat sink of claim 1 and further teaches wherein the tiles have a specific heat capacity of greater than about 500 J/K/kg (inherent of aluminum nitride, beryllium oxide and diamond as set forth in claim 1 above).
Regarding Claim 27, Lamb as modified teaches the heat sink of claim 1.
The recitation of “wherein the joint is cured.” is considered to be a product by process limitation. MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes." In this instance, the product taught by Lamb as modified is the same as or makes the product claimed obvious, meeting the limitation of the claim.
Regarding Claim 30, Lamb as modified teaches the heat sink of claim 1 and further teaches wherein the fluid channels in the tiles and the joint are connected in series (as shown in Lamb’s Figure 2).
Regarding Claim 31, Lamb as modified teaches the heat sink of claim 1 but teaches a single fluid path rather than multiple fluid paths, wherein the multiple fluid paths are unidirectional and parallel to one another relative to the heat sink.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include more than one path, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art unless a new and unexpected result is produced. See MPEP 2144.04(VI)(B). In the instant case, a skilled artisan would have recognized that including more than one fluid path in each one of the tiles would increase the cooling capacity of the heat sink, ultimately enhancing heat transfer efficiency.
Regarding Claim 34, Lamb as modified teaches the heat sink of claim 1 and further teaches (Lamb’s Figures 2 & 9) a manifold (240) connected to the fluid channels (as shown in Figure 2 and per Column 4, lines 56-65).
Regarding Claim 35, Lamb as modified teaches the heat sink of claim 1 and further teaches (Lamb’s Figures 2 & 9) a manifold (240), wherein the manifold includes a port (700) that communicates with the fluid path (as shown in Figure 2 and per Column 4, lines 56-65).

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lamb as evidenced by Fujiwara, in view of Becker, and further in view of Chu - (US3481393 - newly cited), hereinafter referred to as “Chu”.

Regarding Claims 28-29, Lamb as modified teaches the heat sink of claim 1 but fails to teach wherein the tiles and the joint have a thickness of less than 8 mm as to claim 28 and wherein the tiles and the joint have a thickness of 4 mm as to claim 29.
Chu does however teach a heat sink (Figure 1) comprising a number of tiles (14) and a joint (18, Column 3, lines 18) flexibly joining the tiles (as shown in Figure 1). In particular, Chu teaches that the thickness of the tiles is selected based on the desired heat transfer (per Columns 3 & 4, lines 75 & 1-2, respectively). Therefore, the thickness of the tiles is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the thinner the tiles are the higher the heat transfer will be. Therefore, since the general conditions of the claim, i.e. hat the thickness of the tiles is selected based on the desired heat transfer, were disclosed in the prior art by Chu, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to further modify Lamb, by employing the tiles having a thickness of less than 8 mm as to claim 28 and by employing the tiles having a thickness of 4 mm as to claim 29.
Lamb as modified would result in the joint having a thickness (diameter of the conduit 230 in Lamb) of less than 8 mm as to claim 28 (as to allow for the conduit to be inserted inside the tiles in the manner intended by Lamb) and in the joint having a thickness (diameter of the conduit 230 in Lamb) of 4 mm as to claim 29 (as to allow for the conduit to be inserted inside the tiles in the manner intended by Lamb).

Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Lamb as evidenced by Fujiwara, in view of Becker, and further in view of Amano et al. - (US2007/0240867 - newly cited), hereinafter referred to as “Amano”.

Regarding Claims 32-33, Lamb as modified teaches the heat sink of claim 1 but fails to teach wherein the fluid channels have a diameter of about 0.042 inches (~1.1mm) as to claim 32, and wherein the fluid channels have a diameter of about 0.082 inches (~2.1mm) as to claim 33.
However, Amano teaches a heat sink (1) comprising a fluid path defined by fluid channels (21). In particular, Amano teaches that when the diameter of the fluid channels is set so as to fall within the range of from 0.05 to 1.7mm, the thermal resistance becomes small, and therefore, high cooling capacity is achieved.
Therefore, the diameter of the fluid channels is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that when the diameter of the fluid channels is set so as to fall within the range of from 0.05 to 1.7mm, the thermal resistance becomes small, and therefore, high cooling capacity is achieved. Therefore, since the general conditions of the claim, i.e. the diameter of the fluid channels is set so as to fall within the range of from 0.05 to 1.7mm, were disclosed in the prior art by Amano, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to employ the fluid channels having a diameter of about 0.042 inches (~1.1mm) as to claim 32, and to employ the fluid channels having a diameter of about 0.082 inches (~2.1mm) as to claim 33.
  
Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement for the indication of allowable subject matter:
The prior art does not anticipate nor render obvious the combination set forth in the dependent claims 6 and 7, and specifically does not show “wherein the gap is between about 0.005 inches to about 0.1 inches” as to claim 6 and “wherein the joint is comprised of a silicone” as to claim 7. Claims 8-9 depend from claim 7. The closest prior art of record is Lamb as modified in the manner set forth above. Although Lamb as modified teaches the gap, i.e. spacing distance between the cold plates where the conduit 230 is located, it would appear that such a small gap would render Lamb’s heat sink inoperable for its indented purposes as there would not be enough space for the conduit to flex as to accommodate to the varying heights and locations of the electric components to be cooled. Furthermore, Lamb discloses that the conduit is made of copper or aluminum as to enable high thermal conductivity and thus efficient heat dissipation, therefore, it would appear that employing the conduit comprising silicon instead of copper or aluminum, in the manner intended by Lamb, would render Lamb’s heat sink inoperable for its intended purpose because the considerable reduction in 
 
Response to Arguments
Applicant’s arguments, see remarks filed 11/01/2021 have been considered but are moot because the arguments do not apply to any of the references or combination of references being used in the current rejection.
For at least the reasons discussed and set forth in the rejection above, claims 1-5, 10-12 and 27-35 remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on Monday - Friday 5:30am - 2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran, and Jerry-Daryl Fletcher can be reached on 571-270-7740, 571-272-6681, 571-272-1184, and 571-270-5054 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763



/PAUL ALVARE/Primary Examiner, Art Unit 3763